PER CURIAM:
Gus Hnarakis appeals the district court’s order dismissing his civil suit as frivolous under Fed.R.Civ.P. 12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hnarakis v. FBI, No. CA-04-1687-AW (D. Md. filed June 10, 2004 & entered June 14, 2004). We deny his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED